Citation Nr: 1612137	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-11 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities of the right knee.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected depressive disorder.

3.  Entitlement to an effective date earlier than March 17, 2011, for the grant of a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to February 1986.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Veteran requested a hearing before the Board via videoconference.  In a January 2016 statement, however, the Veteran's representative requested that the hearing be cancelled and did not request that it be rescheduled.  The request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.702(d).

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma, has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for diabetes mellitus and entitlement to an earlier effective date for a grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a February 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities of the right knee.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities of the right knee, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

In a February 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities of the right knee.  As to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities of the right knee, has been withdrawn and is dismissed.



REMAND

An October 2014 rating decision of the RO in Milwaukee, Wisconsin, denied service connection for diabetes mellitus, to include as secondary to service-connected depressive disorder.  The Veteran submitted a September 2015 notice of disagreement.  The RO has not as of yet provided a statement of the case with respect to this issue.  Similarly, a March 2015 rating decision of the RO in Chicago, Illinois granted a TDIU effective March 17, 2011.  The Veteran submitted a January 2016 notice of disagreement claiming an earlier effective date.  The RO has not as of yet provided a statement of the case with respect to this issue.  

The Board therefore finds that the Veteran's disagreements have not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case to the Veteran and his representative regarding the issues of entitlement to service connection for diabetes mellitus and entitlement to an earlier effective date for a grant of TDIU.  If, and only if, the Veteran perfects the appeal to either or both issues, they must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


